UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 1, 2013 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 1-32944 PPL Energy Supply, LLC (Exact name of Registrant as specified in its charter) (Delaware) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-3074920 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01Regulation FD Disclosure On July 1, 2013, the 740-megawatt Unit 4 ("Unit 4") at the Colstrip coal-fired generating plant located in Colstrip, Montana, tripped off line as a result of damage that occurred in the unit's generator.The cost to repair Unit 4 is estimated to be $30 millionto $40 million and is expected to take at least six months to complete.PPL Montana, LLC ("PPL Montana"), a wholly owned subsidiary of PPL Energy Supply, LLC ("PPL Energy Supply") and of PPL Corporation ("PPL"), operates Unit 4 pursuant to an agreement with the Unit 4 owners and, pursuant to a separate agreement with NorthWestern Corporation, is entitled to receive 15 percent of Unit 4's electricity output and is responsible for 15 percent of the capital, operating, maintenance and repair costs associated with Unit 4. Property damage insurance for Unit 4 is subject to a $2.5 million self-insured retention and PPL Montana has notified the insurance carrier of the potential of a claim.PPL Montana's estimated pre-tax loss of earnings attributable to the Unit 4 outage is between $5 million and $10 million.Consequently, the Unit 4 outage is not expected to have a material effect on the financial condition of PPL Energy Supply or the financial condition or results of operation of PPL. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller PPL ENERGY SUPPLY, LLC By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller Dated:July 18, 2013
